DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/051,379 filed 10/28/2020 is a 371 of PCT/US2019/032125 filed on 05/14/2019 which claims benefit of 62/673,467 filed 05/18/2018.

Current Status
This office action is a first office action, non-final rejection based on the merits.  Claims 1-20, filed 10/28/2020, are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement filed 10/28/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.  Non-patent literature document 5, Venkatasubramanian Venkat et al., “A review of process fault detection and diagnosis Part 1: Quantitative model-based methods” was not considered as it was not attached.  


Drawings
The drawings are objected to because fig. 4 needs a legend as it appears to be different from the legend of fig 3.  ¶ 0027 of the specification states “Looking at column 1, Case 1 in the look-up table, it may be seen that A11 is marked as having a value outside its normal range.” and “Case 4 shows that several A matrix terms A11, A33, and A13 are outside their normal ranges.”  Looking at fig. 4 one sees these areas “outside their normal ranges” are filled with a mostly solid pattern and the normal data area filled with points, however, fig. 3, which is directly above fig. 4 and on the same page, the abnormal data area is filled with points.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6:  Claim 6 recites the limitation "the physical connections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 has been examined based on the merits as best understood.

Regarding claim 7:  Claim 7 is also rejected based on the rejection for claim 6 as claim 7 is dependent from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milek et al., hereinafter Milek, U.S. Pat. No. 6,208,953 B1 in view of Wangyun Won et al., hereinafter Wangyun, “Delta-Operator-based adaptive model predictive control and online optimization of a natural gas liquefaction process,” downloaded from https://www.sciencedirect.com/science/article/pii/S0009250916307308.

Regarding Independent claim 1 Milek teaches: 
	A method for localizing faults in an industrial process, the industrial process comprising an industrial plant including a plurality of components (Milek, col 2, line 11-25:  Milek teaches a method for “a reliable and early detection of operation disturbances and be suitable for industrial applications” (col 2, line 14-17)), the method comprising: 
	Milek does not teach:
	receiving 300 structural plant data 30 corresponding to the industrial plant; 
	generating 310 a structured model of the process from the structural plant data 30
	Wangyun teaches:
	receiving 300 structural plant data 30 corresponding to the industrial plant; 
	generating 310 a structured model of the process from the structural plant data 30 (Wangyun, § 3. Numerical process, page 23:  Wangyun teaches “all design data of the plant, such as the piping and instrument diagram, plot plan, cause and effect diagram, and various vendor prints and datasheets for equipment and instruments, were reflected in these models,” the “steady state and dynamic models” (§ 3., 1st paragraph) where “all design data of the plant” reads on “structural plant data” and steady state and dynamic models” reads on “structured model”); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with the teaching of Wangyun, i.e. using structural plant data to generate a structured model in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 	
	Milek teaches:
	receiving 315 sensor data 20 from sensors measuring characteristics of the plurality of components (Milek, fig 1, col 5, line 27-51:  Milek teaches “a plurality of sensors 31, 32, 33, . . . , 3n are provided for the determination by measurement of the parameters X1, X2, X3 , . . ., mn.” (col 5 line 35-37); 
	identifying parameters of the structured model from the received sensor data and storing the parameters (Milek, fig 1, col 5, line 27-51:  Milek teaches sensors transmit measured data to “an evaluation and storage apparatus 5” (col 5 line 49)); 
	detecting faults during operation of the industrial plant utilizing the identified parameters and detecting changes in the parameters by comparing current parameters to stored parameters (Milek, fig 1, col 5 line 47-col 6 line 17, col 9 line 6-22:  Milek teaches “model A (fig 2) for the operating behavior of the components 2 is generated and evaluated by means of the evaluation and storage apparatus 5” (col 5 line 66-col 6 line 1), and determining a “monitoring variable” using model A (col 6 line 2-5) which discloses the “monitoring variable” is determined using the sensor data.  The monitoring variable is compared to the “actual measured value”(col 9 line 6-22) which discloses “changes in the parameters” and faults); and 
	displaying 330 fault information via a display 566 to an operator 40 (Milek, col 3 line 15-24:  Milek teaches “As soon as a change in the component caused by defect or wear arises, the monitoring variable deviates from its constant value.” (col 3 line 18-21) the deviation is displayed graphically where “defect or wear” discloses ”fault information”).  

Regarding claim 2 Milek does not teach:
	the identifying 320 step further includes determining a linearized system model of the industrial plant
	Wangyun teaches:
	the identifying 320 step further includes determining a linearized system model of the industrial plant (Wangyun, § 4.3. Model parameter estimator (model adaptation), page 27-29:  Wangyun teaches “It is inevitable that the linear model deviates from the real LNG plant to some extent although it can represent the major traits of the process.” (§ 4.3, 2nd paragraph page 27) thereby disclosing a “linearized system model”).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with a linearized system model as taught by Wangyun, in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 	

Regarding claim 6 Milek teaches:
	generating fault patterns for specific faults of the components of the plant using the structural plant data 30 in the form of a look-up table (Milek, col 6 line 18-23:  Milek teaches a “warning apparatus is activated in the event that the monitoring variable departs from a predeterminable normal region” (col 6 line 20-22) where “a predeterminable normal region” discloses a “form of a look-up table”).  

Regarding claim 7 Milek teaches:
	localizing faults during operation of the plant utilizing the identified parameters and the fault patterns (Milek, col 13 line 3-line 37:  Milek teaches “a fault isolation is performed in addition to the detection of deviations from the normal operating behavior, which means that the fault which has arisen is localized as well as possible” (col 13 line 3-7).  

Regarding claim 12 Milek does not teach:
	the structural plant data 30 includes a Piping and Instrumentation (P&ID) diagram of the industrial plant.  
	Wangyun teaches:
	the structural plant data 30 includes a Piping and Instrumentation (P&ID) diagram of the industrial plant (Wangyun, § 3. Numerical process, page 23:  Wangyun teaches “all design data of the plant, such as the piping and instrument diagram, plot plan, cause and effect diagram, and various vendor prints and datasheets for equipment and instruments, were reflected in these models,” the “steady state and dynamic models” (§ 3., 1st paragraph).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with the teaching of Wangyun, i.e. using Piping and Instrumentation (P&ID) diagram to generate a structured model in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 
	
Regarding claim 14 Milek teaches:
	the fault information is displayed 330 to the operator in real time (Milek, col 3 line 15-24:  Milek teaches “As soon as a change in the component caused by defect or wear arises, the monitoring variable deviates from its constant value.” (col 3 line 18-21) and “a deviation from the normal operating state is recognizable in a very simple manner on the basis of a graphic display of the monitoring variable as a function of time” (col 3 line 21-24)).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Milek in view of Wangyun as applied to claim 1 above, and as evidenced by Rowell, Analysis and Design of Feedback Control Systems State-Space Representation of LTI Systems, downloaded from http://web.mit.edu/2.14/www/Handouts/StateSpace.pdf. 

Regarding claim 3 Milek does not teach:
	the determining comprises describing the linearized system model according to the equation,
	                        
                            
                                
                                    x
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            =
                            A
                            x
                            (
                            t
                            )
                        
                    	wherein A is a matrix, the A terms corresponding to connection information between the plurality of components
	Wangyun teaches:
	the determining comprises describing the linearized system model according to the equation,
	                        
                            
                                
                                    x
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            =
                            A
                            x
                            (
                            t
                            )
                        
                    	wherein A is a matrix, the A terms corresponding to connection information between the plurality of components (Wangyun, § 4.2.2. Identification of a linear discrete-time model for the controller design, page 24-27:  Wangyun teaches a “state-space model” (§ 4.2.2. Identification of a linear discrete-time model for the controller design, page 24-27.  The “state-space model” is a well-known modeling method of the generic form                         
                            
                                
                                    x
                                     
                                
                                ˙
                            
                            =
                            A
                            x
                            +
                            B
                            u
                        
                      (where bold denotes vector quantities) as evidenced by Rowell (§ 1.2 The State Equations, page 2-3), where A and B are matrices defined by a set of n state equations (Rowell, § 1.4 State Equation Based Modeling Procedure, page 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with a linearized system model as taught by Wangyun, in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph).

Regarding claim 4 Milek teaches: 
	continuously updating the [A matrix terms] based on the sensor data 20 for a specified amount of time during fault free operation of the industrial plant (Milek, col 3 line 51-67:  Milek teaches “the model is always updated in such a manner that the actual most recently measured values are reconstructed as well as possible, and is consequently as good a representative as possible of the component to be monitored at all times” (col 3 line 59-64)), and 
	determining a range of normal operational values for each term of the [A matrix] based on the updating (Milek, col 6 line 18-23:  Milek teaches a “warning apparatus is activated in the event that the monitoring variable departs from a predeterminable normal region” (col 6 line 20-22) disclosing a “range of normal operational values”).  
	Wangyun teaches: the A matrix (see claim 3 above).

Regarding claim 5 Milek teaches: 
	comparing a value of each term with its corresponding range of normal values, and 	wherein when the value lies outside the range of normal values a fault is declared (Milek, col 3 line 15-24, col 9 line 6-41:  Milek teaches “As soon as a change in the component caused by defect or wear arises, the monitoring variable deviates from its constant value.” (col 3 line 18-21).  If the deviation exceeds a threshold value, the monitoring variable is not in a normal range thereby disclosing a fault (col 9 line 23-32).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Milek in view of Wangyun as applied to claim 1 above, and further in view of Losl et al., U.S. Pub. No. 2014/0046881 A1.

Regarding claim 8 Milek does not teach:
	the structured model is generated using image processing algorithms wherein the structural plant data 30 describes the physical connections between the components of the industrial plant.  
	Losl teaches:
	the structured model is generated using image processing algorithms wherein the structural plant data 30 describes the physical connections between the components of the industrial plant (Losl claim 3, ¶ 0021-¶ 0022, ¶ 0064:  Losl teaches “an image processing algorithm is used for performing the comparison of the diagnosis SOM(s) with the good condition SOM” (claim 3) where SOM is self-organizing maps which is used in “troubleshooting” a “starting model”(¶ 0021-¶ 0022)).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with image processing algorithms as taught by Losl, in order to “improve the overall understanding of the plant” (Losl, ¶ 0044).

Regarding claim 9 Milek does not teach:
	the sensor data 20 comprises online sensor measurements.  
	Losl teaches:
	the sensor data 20 comprises online sensor measurements (Milek, fig 1, ¶ 0032-¶ 0033:  Milek teaches “The data are transferred to the diagnosis site 50 typically over the Internet” (¶ 0033)).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Milek in view of Wangyun as applied to claim 1 above, and further in view of Horowitz et al., hereinafter Horowitz, U.S. Pub. No. 2015/0095003 A1.

Regarding claim 10 Milek does not teach:
	the sensor data 20 comprises historical data
	Horowitz teaches:
	the sensor data 20 comprises historical data (Horowitz, ¶ 0032: Horowitz teaches “modeling means generates all linear models that correlate groups of two or more variables from measured and normalized historical data” (¶ 0032) thereby disclosing “historical data”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with historical data as taught by Horowitz in order to provide a method that can based on historical data that has the advantage of “the selection of models/equations that are useful for diagnosis is automatically performed since only those containing variables with significant correlation with the historical data set are used” (Horowitz, ¶ 0064).

Regarding claim 11 Milek does not teach:
	determining a range of normal values for each term of the A matrix based on the historical data.  
	Horowitz teaches:
	determining a range of normal values for each term of the [A matrix] based on the historical data (Horowitz, ¶ 0032-¶ 0034:  Horowitz teaches “the calculating means generates a residual for each of the models” (¶ 0033) and “the means of analysis compares each residual with its threshold value and calculates a fault feasibility rate for each variable” (¶ 0034) where “the calculated feasibility indicates how feasible said diagnosis it” (¶ 0056) where the “feasibility rate” discloses “a range of normal values”).   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with historical data as taught by Horowitz in order to provide a method that can based on historical data that has the advantage of “the selection of models/equations that are useful for diagnosis is automatically performed since only those containing variables with significant correlation with the historical data set are used” (Horowitz, ¶ 0064).
	Wangyun teaches: the A matrix (see claim 3 above).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milek in view of Wangyun as applied to claim 1 above, and further in view of Filmer et al., hereinafter Filmer, U.S. Pub. No. 2018/0369869 A1. 

Regarding claim 13 Milek does not teach:
	the industrial process is a brownfield industrial control process.  
	Filmer teaches:
	the industrial process is a brownfield industrial control process (Filmer, ¶ 0162-¶ 0163:  Filmer teaches “For a brownfield retrofit, the benefits of the current invention can either be taken in terms of reduced costs, or mining faster to utilize the increased capacity of the assets” (¶ 0163)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with the brownfield retrofit as taught by Filmer to provide an industrial process with a “much improved processing footprint” (Filmer, ¶ 0162).   

Regarding claim 20 Milek does not teach:
	the industrial plant is a brownfield industrial control process.  
	Filmer teaches:
	the industrial plant is a brownfield industrial control process (Filmer, ¶ 0162-¶ 0163:  Filmer teaches “For a brownfield retrofit, the benefits of the current invention can either be taken in terms of reduced costs, or mining faster to utilize the increased capacity of the assets” (¶ 0163)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with the brownfield retrofit as taught by Filmer to provide an industrial process with a “much improved processing footprint” (Filmer, ¶ 0162).   

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wegerich et al., hereinafter Wegerich, U.S. Pub. No. 2009/0037772 A1 in view of Wangyun Won et al., hereinafter Wangyun, “Delta-Operator-based adaptive model predictive control and online optimization of a natural gas liquefaction process,” downloaded from https://www.sciencedirect.com/science/article/pii/S0009250916307308.

Regarding Independent claim 15 Wegerich teaches:
	A computerized system 10 for localizing faults in an industrial plant (Wegerich, ¶ 0028, 
¶ 0030:  Wegerich teaches “a methodology for defining and then automatically recognizing specific equipment fault signatures based on SBM (similarity based modeling) residual patterns and other supporting information” (¶ 0028) where “fault signatures” discloses “localizing faults.”  Wegerich teaches a “computerized system” (¶ 0030)).
	a model structure extraction module 12 configured to generate fault patterns for specific faults of a plurality components of the industrial plant based on structural plant data 30 of the industrial plant (Wegerich, fig 5, ¶ 0028-¶ 0029, ¶ 0038:  Wegerich teaches “the minimum set of parameters is identified for a model to uniquely separate a set of fault patterns specific to a piece of equipment within the system” (¶ 0028) thereby disclosing “fault patterns” from “structural plant data.”  The data is output to a “fuzzy pattern recognition module 110” (¶ 0029) which is part of the “fault pattern matching system” of fig 5 (¶ 0038)); 
	Wegerich does not teach:
	a structured system identification module 14 configured to identify a linear system model of the industrial plant based on sensor data 20 from the plurality of components and the structural plant data 20
	Wangyun teaches:
	a structured system identification module 14 configured to identify a linear system model of the industrial plant based on sensor data 20 from the plurality of components and the structural plant data 20 (Wangyun, § 4.3. Model parameter estimator (model adaptation), page 27-29:  Wangyun teaches “It is inevitable that the linear model deviates from the real LNG plant to some extent although it can represent the major traits of the process.” (§ 4.3, 2nd paragraph page 27) thereby disclosing a “linear system model”).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wegerich with a linearized system model as taught by Wangyun, in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 
	Wegerich teaches:
	a fault detection module 16 configured to detect and localize faults in the industrial plant utilizing the [linear system model] and the generated fault patterns (Wegerich, ¶ 0028-¶ 0029:  Wegerich teaches “a methodology for defining and then automatically recognizing specific equipment fault signatures based on SBM (similarity based modeling) residual patterns and other supporting information” (¶ 0028) where “equipment fault signatures” discloses “localizing faults.”  
	Wangyun teaches: the linear system model (see above).

Regarding claim 16 Wegerich teaches:
	the fault patterns are described in a look-up table (Wegerich, Table 2, ¶ 0072:  Wegerich teaches “Table 2 illustrates an example of a Fault Pattern library” (¶ 0072) disclosing a “look-up table”).  

Regarding claim 17 Wegerich does not teach:
	the structural plant data 30 includes a Piping and Instrumentation (P&ID) diagram of the industrial plant.  
	Wangyun teaches:
	the structural plant data 30 includes a Piping and Instrumentation (P&ID) diagram of the industrial plant (Wangyun, § 3. Numerical process, page 23:  Wangyun teaches “all design data of the plant, such as the piping and instrument diagram, plot plan, cause and effect diagram, and various vendor prints and datasheets for equipment and instruments, were reflected in these models,” the “steady state and dynamic models” (§ 3., 1st paragraph).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wegerich with the teaching of Wangyun, i.e. using Piping and Instrumentation (P&ID) diagram to generate a structured model in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 
	
Regarding claim 18 Wegerich teaches:
	the sensor data 20 is online sensor data (Wegerich, ¶ 0009:  Wegerich teaches “A library of diagnostic conditions is provided as part of routine on-line monitoring of a machine or process via physical parameters instrumented with sensors of any type” (¶ 0009) thereby disclosing the sensor data is “on-line sensor data”).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wegerich in view of Wangyun as applied to claim 1 above, and further in view of Horowitz et al., hereinafter Horowitz, U.S. Pub. No. 2015/0095003 A1.

Regarding claim 19 Wegerich does not teach:
	the sensor data 20 is historical sensor data.  
	Horowitz teaches:
	the sensor data 20 is historical sensor data (Horowitz, ¶ 0032: Horowitz teaches “modeling means generates all linear models that correlate groups of two or more variables from measured and normalized historical data” (¶ 0032) thereby disclosing “historical data”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wegerich with historical data as taught by Horowitz in order to provide a method that can based on historical data that has the advantage of “the selection of models/equations that are useful for diagnosis is automatically performed since only those containing variables with significant correlation with the historical data set are used” (Horowitz, ¶ 0064).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bierweiler et al., U.S. Pub. No. 2018/0031587 A1, teaches monitoring an operation of a technical system.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRK
Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/2/2022